HOUCK, J.
Under Section 6, Article 4, of the Constitution of Ohio, Courts of Appeal have appellate jurisdiction in the trial of chancery cases; hence the question here presented is as to whether or not this is a chancery ease.-
Our reviewing courts, in Ohio, have announced numerous decisions as to what consti-WfiS a chancery case, yet, in our examination of these (dooisions we have found no fixed and fast rule laid down by which judge or lawyer is able to measure or can determine the exact constituent elements of a chancery case. Each decided case seems to stand alone, and its exact status in this respect is 'unknown until a court of last resort has determined it. The writer of this opinion sincerely hopes that in the near future some case may find its way to our Supreme Court, in which this question may be presented in such form as to enable that court to lay down a fixed rule as to just what is a chancery case. When this is done it will solve a vexatious legal problem, which has caused the Courts of Appeals of Ohio, as well as lawyers, much trouble.
The case In Re Estate of Guerna, 111 O. S., 715, is clearly applicable to the present one, and sustains the claim of the motioner.
(Shields, J., and Lemert, J., concur.)